Citation Nr: 0702052	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with interstitial fibrosis, claimed 
as a result of asbestos exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1949 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


FINDING OF FACT

There is no competent medical evidence establishing a link 
between a disease or injury in service (to include asbestos 
exposure, if any) and current COPD with interstitial fibrosis 
or CAD.


CONCLUSIONS OF LAW

1.  COPD with interstitial fibrosis (asbestosis) was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  CAD was not incurred during active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in June 2004, prior to the 
initial decision on the claim in August 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the June 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease.

2.  You have a current physical or mental disability.  
Medical evidence, including a VA examination will show this.

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship.  However, under certain circumstances, VA may 
conclude that certain current disabilities were caused by 
service, even if there is no specific evidence proving this 
in your particular claim.  (List of presumptions omitted.)

The notice letter described the information and evidence that 
VA would seek to provide, including all records held by 
federal agencies to include service medical records or other 
military records, and medical records held at VA hospitals.  
Additionally, the letter noted that VA would make reasonable 
efforts to help the veteran get private records or evidence 
necessary to support his claim.  Further, the letter informed 
the veteran that VA would assist him by providing a medical 
examination or getting a medical opinion, if determined 
necessary to make a decision on his claim.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any separation documents for all periods 
of service, and documents in his possession pertaining to his 
claimed disabilities during service.  (List of documents 
omitted.)  In particular, as will be discussed more fully 
below, the letter instructed the veteran to provide answers 
to a list of questions about his claims for disability 
resulting from exposure to asbestos.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision, SOC, and 
SSOC of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
from the RO dated in June 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The Board notes that neither private nor VA medical personnel 
provided a medical opinion as to whether the veteran's 
current disabilities are related to service.  Concerning 
this, the Board notes that VA regulations provide that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
subsections (B) and (C) were not met.  The service medical 
records do not show any lung or heart problems in service.  
There is no independent verification of asbestos exposure 
during service anywhere in the veteran's file.  There is no 
competent evidence on file which indicates that the veteran's 
disabilities are associated with an established event, 
injury, or disease in service or during the presumptive 
period.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran claims that his current COPD with interstitial 
fibrosis (asbestosis) and CAD stems from asbestos exposure 
during active duty.  The veteran specifically alleges in a 
May 2004 statement and also in a February 2005 statement that 
he was exposed to asbestos on the John Pope Ship in 1950, 
while in transport to Korea.  He claims that he was exposed 
to asbestos while scraping and painting the ship, 
specifically the boiler room.  The veteran also claims 
exposure to asbestos in the motor pools when repairing 
vehicle brakes and mufflers.  He contends in his May 2004 
claim for VA benefits that his lung and heart disabilities 
began in October 2000.  

The veteran's service personnel records indicate that he 
served as a cannoneer during active duty in Korea.  The 
service medical records are absent for complaints, diagnoses, 
or treatment of any lung or heart problems.  The September 
1949 Enlistment Report of Medical Examination lists the 
veteran's lungs, chest, and heart as having no significant 
abnormalities.  Additionally, the veteran did not report any 
lung or heart conditions on the September 1949 Report of 
Medical History.  The October 1952 Separation Report of 
Medical Examination describes the veteran's lungs and chest, 
and heart as normal.  There is no evidence of CAD within one 
year of the veteran's separation from service. 

The veteran's file contains private medical records from 
March 2000 to December 2005.  These private medical records 
reflect a diagnosis of asbestosis.  The first indication of 
an asbestosis-related condition is in a March 2000 X-Ray 
Report from a private medical facility, which reflects the 
impression of COPD with interstitial fibrosis and bullous 
emphysema.  (The Board notes that interstitial fibrosis is a 
characteristic of asbestosis.  Dorland's Illustrated Medical 
Dictionary, 30th Ed.)  On an October 2000 treatment report 
for pneumonia and artrial fibrillation, it was noted that the 
veteran retired in 1995 after twenty three years in the 
heating and air conditioning business, where he reported lots 
of exposure to asbestos.  

The private medical records also include diagnoses of CAD 
from 2000 to 2005.  The first diagnosis of CAD is noted in an 
August 2000 private medical report.  The etiology of CAD is 
not noted in the veteran's medical records.




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as 
cardiovascular-renal disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary, however.  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.
 
VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Most relevant to 
this case, part (b) in essence acknowledges that inhalation 
of asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate).  

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to 
cor pulmonale.  Also of significance is that disease-causing 
exposure to asbestos may be brief, and/or indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

In this case, the record shows that the RO complied with M21-
1MR procedures.  The RO sent the appellant a letter in June 
2004 requesting dates and places that the veteran was exposed 
to asbestos in service, the method of exposure, the names of 
other service persons with him at the time of exposure, his 
organization and rank at the time of each exposure, his 
complete employment history pre- and post-service, and 
medical evidence that shows the diagnosis of the disease 
caused by asbestos.

The veteran submitted statements, dated in May 2004 and 
February 2005, contending that he was exposed to asbestos in 
1950 on his way to Korea aboard the John Pope Ship.  He 
alleges that he had to help paint and scrape the ship, which 
exposed him to asbestos, particularly in the boiler room.  He 
also claims asbestos exposure from working on vehicle brakes 
and mufflers.

As previously noted, the veteran's service medical records 
are devoid of any complaints, diagnoses, or treatment for any 
lung or heart conditions.  The service personnel records 
indicate that the veteran served as a cannoner during active 
duty while in Korea.  There is no corroborative evidence that 
the veteran was exposed to asbestos during active duty.

The veteran's private medical records (specifically March 
2000-June 2001) contain diagnoses of interstitial fibrosis 
(asbestosis), pleural effusions, fibrosis, which are all 
noted in M21-1MR to be potential results of inhalation of 
asbestos fibers.  Additionally, the medical records contain 
evidence of parenchymal lung disease, specifically, dyspnea 
(specifically noted in August 2000) and emphysema 
(specifically noted in March 2000).  

The Board finds that there is no persuasive evidence of 
record that the veteran was exposed to asbestos during active 
duty service, to include exposure while aboard the John Pope 
to Korea.  The veteran's military specialty was cannoner, a 
position not typically associated with exposure to asbestos.  
Additionally, there is no objective evidence that the veteran 
was exposed to asbestos from repairing military vehicle 
brakes or mufflers.  

However, there is persuasive evidence that the veteran had 
significant post service exposure (twenty three years before 
retiring in 1995) to asbestos.  The Board finds it 
significant that the veteran reported to a doctor in August 
2000 that he had lots of exposure to asbestos during a twenty 
three year career in the heating and air conditioning repair 
business.  No mention was made of any asbestos exposure in 
service.  

Although the evidence shows the presence of a current 
disability (i.e., COPD with asbestosis), such evidence, 
alone, is insufficient to establish service connection.  
There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his statements pertaining to etiology do 
not constitute competent medical evidence on which the Board 
can make a service connection determination.  

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to asbestos).  
Further, there is no competent medical evidence that the 
current disability, COPD with asbestosis, is related to 
service.  Therefore, the veteran is not entitled to service 
connection for COPD with interstitial fibrosis (asbestosis) 
or CAD as a result of asbestos exposure.

Turning to the veteran's claim for CAD as a result of 
asbestos exposure, the Board notes that CAD was first noted 
decades after service separation.  As noted above in M21-1MR, 
all persons with significant asbestosis develop cor 
pulmonale, heart disease secondary to disease of the lung or 
its blood vessels.  However, the veteran does not have a 
diagnosis of cor pulmonale.  Further, there is no medical 
evidence directly relating CAD to service to included claimed 
asbestos exposure.  Again, there is no evidence in the record 
establishing asbestos exposure in service.
 
In conclusion,  the record does not show that the veteran was 
exposed to asbestos in service.  Without persuasive evidence 
of nexus between service and COPD with asbestosis or CAD, 
service connection must be denied. 

In deciding whether the claimed benefits are warranted, VA 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims, in which case the claims are denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for COPD with asbestosis and CAD due to asbestos exposure are 
denied.


ORDER

Entitlement to service connection for COPD with interstitial 
fibrosis (asbestosis), claimed as a result of asbestos 
exposure, is denied.

Entitlement to service connection for CAD, claimed as a 
result of asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


